Citation Nr: 1708728	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 15, 2013, for a lumbar spine disability and right shoulder disability, including entitlement to a separate compensable rating for each disability.  

2.  Entitlement to a rating in excess of 10 percent from March 15, 2013, for a lumbar spine disability.

3.  Entitlement to a compensable rating from March 15, 2013, and a rating in excess of 10 percent from September 21, 2013, for a right shoulder disability.

4.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from September 21, 2013, for a left shoulder disability.

5.  Entitlement to an initial compensable rating for a cervical spine disability.  

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for sciatica of the right lower extremity.

8.  Entitlement to service connection for a sinus disability. 

9.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to November 2010.

This matter came before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for sinusitis and allergic rhinitis and increased rating for GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's lumbar spine disability has been manifested by pain with motion; forward flexion has not been limited to 60 degrees or less; the combined range of motion has not been limited to 235 degrees or less; and abnormal gait, abnormal spinal contour, and neurological deficit have not been present.  

2.  Throughout the period of the claim, the Veteran's cervical spine disability has been manifested by pain and stiffness with motion; forward flexion has not been limited to 30 degrees or less; the combined range of motion has not been limited to 170 degrees or less; and abnormal gait, abnormal spinal contour, and neurological deficit have not been present.  

3.  Throughout the period of the claim, the Veteran's right shoulder disability has been manifested by pain with motion, but not limitation of motion at shoulder level.  

4.  Throughout the period of the claim, the Veteran's left shoulder disability has been manifested by pain with motion, but not limitation of motion at shoulder level.  

5.  The Veteran has not had sciatica of the right lower extremity during the period of the claim.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent rating, but no higher, for a lumbar spine disability have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an initial rating of 10 percent rating, but no higher, for a cervical spine disability have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5242 (2016).  

3.  The criteria for an initial rating of 10 percent rating, but no higher, for a right shoulder spine disability have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5201 (2016).  

4.  The criteria for an initial rating of 10 percent rating, but no higher, for a left shoulder disability have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5201 (2016).  

5.  The criteria for service connection for sciatica have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Board notes that the record suggests that the Veteran receives nonVA medical treatment.  He has not reported postservice nonVA treatment for a disability decided herein or indicated the existence of outstanding postservice medical records pertinent to the issues decided herein, however.  Cf. June 2013 Form 9 (specifically reporting postservice treatment for allergic rhinitis and sinusitis).  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence in support of the claims decided herein; thus, the Board finds a remand for records is not required.

The Veteran was provided examinations to determine the nature and severity of the lumbar spine, cervical spine, and bilateral shoulder disabilities, most recently in 2013, and to determine whether the Veteran has sciatica.  The record reveals all findings necessary to rate each condition and to determine the existence of sciatica.  

The Board notes that the examinations do not include passive range of motion or range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Range of motion testing reveals consistently normal motion, with no evidence of pain on motion of the cervical spine and no evidence, including history, of limited motion due to flares, repetitive use, or lifting or while weight-bearing.  The Board notes that range of motion testing performed for the spine requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine.  Finally, there is no prejudice in relying on the VA examinations for the shoulder disabilities because there is no evidence, including history, of limitation of motion while weight-bearing or difference in range of motion with and without weight-bearing.

The Veteran's representative contends that the examinations are inadequate because they were not conducted by specialists.  The examination reports are complete, and nothing in the reports suggests that an examiner was not competent to perform the required examination.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Furthermore, the representative has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that an examination was inadequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's representative further contends that the examinations for the increased rating claims are inadequate because they are "old."  However, the record does not suggest that any disability adjudicated herein has changed significantly since the most recent examination.  In this regard, the Board notes that the record does not reveal any history of worsening of a spine or shoulder disability since the most recent examination.  Accordingly, the Board finds the record provides an accurate depiction of each of the disabilities adjudicated herein.   

Accordingly, the Board will address the merits of the appellant's appeal. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson  v. Brown, 9 Vet. App. 7 (1996).

Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis of two or more major joints that does not result in limitation of motion.  A 20 percent rating is provided for degenerative arthritis of two or more major joints that does not result in limitation of motion but does result in occasional incapacitating episodes.  

Disabilities of the thoracolumbar and cervical spine are rated under a General Rating Formula (Formula).  38 C.F.R. § 4.71a.  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  An evaluation of 10 percent is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

The Formula provides for a separate rating for any associated objective neurologic impairment.  It indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  It also defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides ratings for incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

Limitation of motion of the major arm is rated at 20 percent for limitation of motion at shoulder level, 30 percent for motion to midway between side and shoulder-level, and 40 percent for motion to 25 degrees from the side.  Limitation of motion of the minor arm is rated at 20 percent for motion limited to midway between the side and shoulder level and 30 percent for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.  

Lumbar Spine Disability 

An October 2010 VA examination record reveals the Veteran's history of stiffness, weakness, spasm, decreased motion, paresthesia, and numbness.  He denied fatigue.  Examination revealed normal posture and gait and symmetry of spinal motion with normal curves of the spine.  There was no evidence of radiating pain on movement, tenderness, spasm, weakness, or guarding.  Muscle tone and musculature were normal, and there was negative straight leg raise.  There was no atrophy in the limbs and no ankylosis.  Range of motion testing revealed normal motion throughout, including after repetition.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Motor function, sensory exam, and deep tendon reflexes were normal in the lower extremities, and peripheral nerve involvement was not evident during examination.    

A March 2013 VA treatment record indicates that the Veteran could flex to 90 degrees without pain.

A September 2013 VA examination record reveals the Veteran's history of back pain.  He reported that sitting or standing for longer than 30 minutes increases the pain and "sometimes" causes the pain to radiate down the right leg to the knee.  He denied incapacitating episodes or missed workdays.  He denied medical treatment for the spine since the previous examination.  Range of motion testing revealed normal motion throughout, with pain at the end range of flexion, extension, left lateral flexion, and left lateral rotation.  There was no change in range of motion after repetition and no functional loss or impairment of the thoracolumbar spine.  Examination revealed no localized tenderness, pain to palpation, guarding, spasm, fatigue, lack of endurance, weakness, or incoordination.  Muscle strength was normal, and there was no atrophy.  Deep tendon reflexes and sensation were normal, and straight leg raise was negative.  The examiner determined the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also determined that the lumbar spine disability resulted in minimal functional imitation and no objective radiculopathy.  The examiner reported that the complaint of subjective numbness and tingling of the right thigh into the knee was most likely a temporary irritation of a sensory nerve that resolves.  The examiner explained that the symptom was not consistent with a true radiculopathy and there were no objective findings on examination to show radiculopathy due to the lumbar spine disability.  

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of back pain with motion.  A rating greater than 10 percent is not warranted at any point during the period of the claim because the Veteran's low back disability has never resulted in limitation of forward flexion to 60 degrees or less or combined range of motion to 235 degrees or less and clinical findings consistently reveal no guarding or spasm and normal gait and spinal contour.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, and there is no evidence indicating that the functional loss ever approximates the limitation of motion required for a higher rating.  Although the Veteran reported flares during this period, he did not report further limitation of movement during flares and has not indicated that motion was ever more impaired than that shown during evaluation.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the thoracolumbar spine disability at any time.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  Although there are histories of radicular pain and numbness, motor strength, sensation, and deep tendon reflex are consistently normal; straight leg raise is consistently negative, and gait is normal.  There is no evidence of even "slight" objective neurological deficit in either lower extremity due to the thoracolumbar spine disability, as necessary for a separate (compensable) rating.  In this regard, the Board notes that both VA examiners determined the Veteran did not have signs or symptoms of radiculopathy.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the low back disability does not warrant a separate compensable rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

Cervical Spine Disability 

An October 2010 VA examination record reveals the Veteran's history of pain in the neck and right arm.  He reported that the pain was constant and travelled to the right arm.  He reported flares with pain.  He denied incapacitation.  Examination revealed normal posture and head position with symmetry in appearance.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, or loss of tone or atrophy of the limbs.  There was no ankylosis.  Range of motion was normal, including after repetition.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Motor function, sensory exam, and deep tendon reflexes were normal in the lower extremities, and peripheral nerve involvement was not evident during examination.  

A September 2013 VA examination record reveals the Veteran's history of neck stiffness, tightness "sometimes," and a "drawing" in the neck similar to a 2010 episode of torticollis.  He reported that when the neck becomes stiff, it is bad for a day and then lingers for three to four days.  He reported flares of increased pain with working or lifting overhead.  Range of motion testing revealed normal motion throughout, with no objective evidence of pain.  There was no change in range of motion after repetition and no functional loss or impairment of the cervical spine.  Examination revealed no localized tenderness, pain to palpation, guarding, spasm, fatigue, lack of endurance, weakness, or incoordination.  Muscle strength was normal, and there was no atrophy.  Deep tendon reflexes and sensation were normal.  The examiner determined the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner determined that the cervical spine disability resulted in no functional imitation and no objective radiculopathy.  

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of neck pain and stiffness with motion, notably looking overhead.  A rating greater than 10 percent is not warranted at any point during the period of the claim because the Veteran's cervical spine disability has never resulted in limitation of forward flexion to 30 degrees or less or combined range of motion to 170 degrees or less and clinical findings consistently reveal no guarding.  

The Veteran has reported episodes of torticollis, and the Board notes that the Veteran was treated in April 2010 for torticollis, when it was noted that the torticollis was spasm.  Even assuming the cervical spine disability has resulted in spasm however, there is no evidence of abnormal gait or spinal contour.  Notably, gait and spinal contour are consistently normal.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, and there is no evidence indicating that the functional loss ever approximates the limitation of motion required for a higher rating.  Although the Veteran reported flares during this period, he did not report further limitation of movement during flares and has not indicated that motion was ever more impaired than that shown during evaluation.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the cervical spine disability at any time.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  Although there are histories of radicular pain, motor strength, sensation, and deep tendon reflex are consistently normal.  There is no evidence of even "slight" objective neurological deficit in either upper extremity due to the cervical spine disability, as necessary for a separate (compensable) rating.  In this regard, the Board notes that both VA examiners determined the Veteran did not have signs or symptoms of radiculopathy.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the cervical spine disability does not warrant a separate compensable rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

Shoulder Disabilities 

An October 2010 VA examination record reveals the Veteran's history of bilateral rotator cuff tear, status-post left shoulder arthroscopy, and left shoulder blade fracture.  The Veteran reported weakness, stiffness, lack of endurance, and pain and denied swelling, heat, redness, giving way, locking, fatigability, deformity, tenderness, subluxation, and dislocation.  He reported flares as often as twice a month that result in pain with working overhead.  He denied incapacitation.  He reported functional impairment from pain and limitation with working overhead.  The record indicates that the Veteran is right-hand dominant.  Examination revealed normal range of motion bilaterally, including after repetition.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no sign of ankylosis, instability, abnormal movement, effusion, weakness, tenderness, deformity, malalignment, subluxation, or guarding in either shoulder.  X-ray imaging was normal.  There was a scar from the left shoulder arthroscopy.  The scar was linear and superficial, and it measured 4.0 centimeter by 0.2 centimeter.  The Veteran denied pain, skin breakdown, or functional impairment due to the scar.  

A September 2013 VA examination record reveals the Veteran's history of bilateral shoulder pain and "catching."  He reported that he "mainly" had trouble working or lifting overhead.  He added that his job did not require manual lifting.  He denied treatment since the last exam.  The Veteran reported flares when lifting overhead.  He explained that if he lifts anything over his head, his shoulder "catches" and hurts for hours or days.  He also reported pain if he sleeps on the shoulder wrong.  Range of motion testing revealed flexion and abduction to 180 degrees bilaterally.  There was pain beginning at 110 degrees with right shoulder flexion and abduction and left shoulder abduction and at 90 degrees with left shoulder flexion.  There was no change in range of motion after repetition.  There was functional impairment due to weakened movement and pain on movement.  Examination revealed localized tenderness but no guarding.  Muscle strength was normal, and there was no ankylosis.  Impingement, empty can, external rotation/infraspinatus strength, and lift off subscapularis tests were negative.  There was a history of mechanical symptoms, but no history of recurrent dislocation.  Crank apprehension and relocation and cross body adduction tests were negative.  There was tenderness on palpation of the acromioclavicular joints but the Veteran did not have an acromioclavicular joint condition or other impairment of the clavicle or scapula.  The left shoulder scar was not painful or unstable and did not involve an area greater than 39 square centimeters.  X-ray imaging was normal.  The examiner indicated that each shoulder disability resulted in mild impairment.  

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for each shoulder disability for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of pain with motion of each shoulder.  However, a rating greater than 10 percent is not warranted at any point during the period of the claim because the evidence does not suggest motion limited to shoulder level for either shoulder.  In this regard, the Board notes that the Veteran consistently reports pain with overhead motion, which is beyond shoulder level and that range of motion testing consistently reveals motion beyond the shoulder.  The Board has considered the DeLuca factors and acknowledges the finding of pain at 90 degrees, shoulder level, with flexion of the left shoulder.  The Veteran has motion beyond 90 degrees, including after repetition, and the Veteran has already been compensated for the reported pain on use.  There is no evidence indicating that the functional loss ever approximates the limitation of motion required for a higher rating for either shoulder.  Although the Veteran reported flares during this period, he did not report further limitation of movement during flares and has not indicated that motion was more impaired than that shown on examination.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for either shoulder disability at any time.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating.  In this regard, the Board notes that there is no evidence of associated impairment of the humerus, clavicle, or scapula or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  The Board has also considered whether the scarring associated with the shoulder disability warrants a separate rating, but finds one is not merited because the evidence indicates that the scarring is not unstable, painful, or nonlinear and does not affects function.  See 38 C.F.R. § 4.118.

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Board has carefully reviewed the evidence of record but finds no probative evidence of sciatica or other neurological disability of the right lower extremity during the period of the claim.  Although the Veteran was diagnosed with neuritis in July 2010, while in service, the medical record dated during the period of the claim does not reveal any medical finding or diagnosis of sciatica, neuritis, or other neurological disability of the right lower extremity.  Specifically, neurological examination is consistently normal, and VA examiners have determined there is no peripheral nerve impairment of the right lower extremity.  The 2013 VA examiner specifically addressed the Veteran's history of numbness from the lateral thigh to the knee and determined that it was not consistent with a true radiculopathy.  

Although the Veteran is competent to report symptoms affecting the right lower extremity, he is not competent to attribute those symptoms to sciatica or another neurological disability, and even if he were, the Board finds the normal clinical findings are more probative than the Veteran's histories in determining the existence of a current disability.  Thus, the Board finds service connection is not warranted due to lack of a current disability.  
 

ORDER

The Board having determined that the Veteran's lumbar spine disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's cervical spine disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's right shoulder disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left shoulder disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Service connection for sciatica is denied. 


REMAND

Regarding the claims for service connection for sinusitis and allergic rhinitis, the Veteran reports that he receives nonVA treatment for both conditions.  Those records should be requested.  In light of the need for remand and the Veteran's histories of current diagnoses of sinusitis and allergic rhinitis, the Board finds a VA examination should be scheduled to determine whether the Veteran has allergic rhinitis or sinusitis that is related to service.  

Regarding the claims for an increased rating for GERD, the record indicates that the Veteran underwent a gastroenterology evaluation in October 2013.  The evaluation report is not of record.  It should be associated with the record.  In light of the need for remand, the Board finds an examination should be scheduled to determine the current severity of the GERD.  
 
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence, including any outstanding VA treatment records dated from September 19, 2013, and nonVA treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  Then schedule the Veteran for a VA examination by a VA medical professional with sufficient expertise to determine the etiology of all upper respiratory disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should state whether the Veteran has chronic sinusitis or allergic rhinitis.  With respect to each upper respiratory disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.  The rationale for all opinions expressed must be provided, with consideration of the treatment for sinusitis, allergic rhinitis, and other upper respiratory infections during service and the 2010 VA examination record.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
3.  Schedule the Veteran for VA examination(s) to determine the current degree of severity of the service-connected GERD.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms.  

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


